Citation Nr: 0323643	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an amputation below 
the right knee.

2.  Entitlement to service connection for a left knee 
disorder as secondary to an amputation below the right knee.  

3.  Entitlement to service connection for a left ankle 
disorder as secondary to an amputation below the right knee.

4.  Entitlement to service connection for a bilateral hip 
disorder as secondary to an amputation below the right knee.

5.  Entitlement to service connection for a low back disorder 
as secondary to an amputation below the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The veteran had active military service from June 1970 to 
April 1972.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


REMAND

When the case was originally before the Board, one of the 
issues on appeal was whether new and material evidence had 
been received sufficient to reopen the veteran's claim for 
entitlement to service connection for an amputation below the 
right knee.  The other four issues on appeal involved 
entitlement to service connection for various disabilities 
secondary to the amputation.  In October 2001, the Board 
concluded that new and material evidence had been received 
and it reopened the claim.  After reopening, the Board 
further decided that it was in need of additional medical 
evidence, and thus it remanded the claim for the purpose of 
obtaining said information.  The claim has since been 
returned to the Board for review.

Upon further inspection, the claims folder suggests that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits.  This inference is the result of a comment listed 
in a Hearing Officer's Decision of January 18, 1996, [He is 
also currently receiving Social Security benefits], and a 
entry on the latest VA Form 21-8947, Compensation and Pension 
Award, form.  The record does not indicate the reason or 
reasons why the veteran has been granted said benefits.  
Nevertheless, these records have not been included in the 
claims folder and they may provide support for the veteran's 
contentions.  In essence, these records may be pertinent to 
the veteran's claim and should be obtained prior to the 
issuance of a decision on the merits of the veteran's claims.  
See Lind v. Principi, 3 Vet. App. 493, 494 ("When . . . VA 
is put on notice . . . of the existence of SSA records, . . . 
VA must seek to obtain those records before proceeding with 
the appeal."); Murincsak v. Derwinski, 2 Vet. App. 363, 370-
72 (1992) (VA has a duty to attempt to secure all records of 
the SSA regarding the veteran's determination of 
unemployability for SSA purposes).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied with and 
satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the remaining issues on appeal, 
with application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand.  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
provided a supplemental statement of the case.  An 
appropriate period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




